Exhibit 10.7

Carroll Bancorp, Inc. 2011 Stock Option Plan

Stock Option Grant Agreement

This Stock Option Grant Agreement (the “Agreement”) is entered into on [INSERT
DATE], by and between Carroll Bancorp, Inc., a Maryland corporation (the
“Corporation”), and [INSERT OPTIONEE NAME] (the “Optionee”), effective as of
[INSERT GRANT DATE] (the “Grant Date”).

In consideration of the premises, mutual covenants and agreements herein, the
Corporation and the Optionee agree as follows:

1. Grant of Options. The Corporation hereby grants to the Optionee, pursuant to
the Carroll Bancorp, Inc. 2011 Stock Option Plan (the “Plan”), a stock option to
purchase from the Corporation, at a price of $[INSERT PRICE] per share (the
“Exercise Price”), up to [INSERT GRANT AMOUNT] shares of Common Stock of the
Corporation, $0.01 par value, subject to the provisions of this Agreement and
the Plan (the “Options”). The Options shall expire at 5:00 p.m. Eastern Time on
the last business day preceding the tenth anniversary of the Grant Date (the
“Expiration Date”), unless fully exercised or terminated earlier.

2. Terminology. Unless stated otherwise in this Agreement, capitalized terms in
this Agreement shall have the meaning set forth in the Plan.

3. Exercise of Options.

(a) Vesting. Subject to the terms of the Plan with respect to vesting, the
Options granted shall vest in whole or in part, in accordance with the schedule
attached hereto as Exhibit A, provided that the Optionee is in the continuous
employ of, or in a service relationship with, the Corporation from the date the
option is granted through the applicable date upon which such Options become
vested. The extent to which the Options are vested as of a particular vesting
date shall be rounded down to the nearest whole share. However, vesting is
rounded up to the nearest whole share on the last vesting date.

(b) Right to Exercise. The Optionee shall have the right to exercise the Options
from and after the date upon which they vest and on or before the Expiration
Date or earlier termination of the Options. To the extent not exercised, the
number of shares as to which the Options are exercisable shall accumulate and
remain exercisable, in whole or in part, at any time after becoming exercisable,
but not later than the Expiration Date or other termination of the Options. In
the event of the Optionee’s termination of employment, the exercisability is
governed by Section 4.

(c) Exercise Procedure. Subject to the conditions set forth in this Agreement,
the Options shall be exercised (to the extent then exercisable) by delivery of
written notice of exercise on any business day to the Secretary of the
Corporation in such form as the Committee may require from time to time. Such
notice shall specify the



--------------------------------------------------------------------------------

number of shares in respect to which the Options are being exercised and shall
be accompanied by full payment of the Exercise Price for such shares in
accordance with Section 3(e) of this Agreement. The exercise shall be effective
upon receipt by the Secretary of the Corporation of such written notice
accompanied by the required payment. The Options may be exercised only in
multiples of whole shares and may not be exercised at any one time as to fewer
than one hundred shares (or such lesser number of shares as to which the Options
are then exercisable). No fractional shares shall be issued pursuant to the
Options.

(d) Effect. The exercise, in whole or in part, of the Options shall cause a
reduction in the number of shares of Common Stock subject to the remaining
Options equal to the number of shares of Common Stock with respect to which the
Options are exercised.

(e) Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof:

(i) by delivery of cash, certified or cashier’s check, or money order or other
cash equivalent acceptable to Committee in its sole discretion; or

(ii) by a broker-assisted cashless exercise in accordance with Regulation T of
the Board of Governors of the Federal Reserve System and the following
provisions. Subject to such limitations as the Committee may determine, at any
time during which the Common Stock is publicly traded on a national securities
exchange, the Exercise Price shall be deemed to be paid, in whole or in part, if
the Optionee delivers a properly executed exercise notice, together with
irrevocable instructions: (i) to a brokerage firm approved by the Corporation to
deliver promptly to the Corporation the aggregate amount of sale or loan
proceeds to pay the Exercise Price and any withholding tax obligations that may
arise in connection with the exercise; and (ii) to the Corporation to deliver
the certificates for such purchased shares directly to such brokerage firm; or

(iii) as determined by the Committee or the Board in its discretion at the time
of exercise, by delivering shares of Common Stock (including shares acquired
pursuant to the previous exercise of an option granted under the Plan) equal in
fair market value to the purchase price of the shares to be acquired pursuant to
the Option(s), by withholding some of the shares of Common Stock which are being
purchased upon exercise of an Option. The shares of Common Stock delivered to
pay the purchase price must have either been (x) purchased in open market
transactions or (y) issued by the Corporation pursuant to a plan thereof more
than six months prior to the exercise date of the Option.

(f) Issuance of Shares Upon Exercise. Upon due exercise of the Options, in whole
or in part, in accordance with the terms of this Agreement, the Corporation
shall issue to the Optionee, the brokerage firm specified in the Optionee’s
delivery instructions pursuant to a broker-assisted cashless exercise, or such
other person exercising the Options, as the case may be, the number of shares of
Common Stock so paid for, in the form of fully paid and non-assessable stock and
shall deliver certificates therefore or issue such shares in certificateless
form as soon as practicable thereafter.

 

2



--------------------------------------------------------------------------------

(g) Restrictions on Exercise and Upon Shares Issued upon Exercise.
Notwithstanding any other provision of the Agreement, the Options may not be
exercised at any time that the Corporation does not have in effect a
registration statement under the Securities Act of 1933, as amended, relating to
the offer of Common Stock to the Optionee under the Plan, unless the Corporation
agrees to permit such exercise. Upon the issuance of any shares of Common Stock
pursuant to the exercise of the Options, the Optionee will, upon the request of
the Corporation, agree in writing that the Optionee is acquiring such shares for
investment only and not with a view to resale, and that the Optionee will not
sell, pledge or otherwise dispose of such shares so issued unless: (i) the
Corporation is furnished with an opinion of counsel to the effect that
registration of such shares pursuant to the Securities Act of 1933, as amended,
is not required by that Act or by the rules and regulations thereunder; (ii) the
staff of the Securities and Exchange Commission has issued a “no-action” letter
with respect to such disposition; or (iii) such registration or notification as
is, in the opinion of counsel for the Corporation, required for the lawful
disposition of such shares has been filed by the Corporation and has become
effective; provided, however, that the Corporation is not obligated hereby to
file any such registration or notification. The Corporation may place a legend
embodying such restrictions on the certificates evidencing such shares.

4. Termination of Employment or Service.

(a) Exercise Period Following Cessation of Employment or Other Service
Relationship, In General. If the Optionee ceases to be employed by, or in a
service relationship with, the Bank for any reason other than death, Disability,
Retirement, discharge for misconduct or cause or in connection with a Change in
Control, (i) the unvested Options shall terminate immediately upon such
cessation, and (ii) any vested Options shall remain exercisable during the
six-month period following such cessation, but in no event after ten years from
the date it was granted. Unless sooner terminated, any unexercised vested
Options shall terminate upon the expiration of such six-month period.

(b) Death of Optionee. The Options shall become vested and exercisable in full
on the date the Optionee’s employment or service as a Non-Employee Director or
Advisory Director terminates because of Optionee’s death. If the Optionee dies
while in the employ or service of the Corporation or a Subsidiary Company or
terminates employment or service with the Corporation or a Subsidiary Company as
a result of Disability or Retirement and dies without having fully exercised
his/her Options, the executors, administrators, legatees or distributees of
his/her estate shall have the right, during the one-year period following the
Optionee’s death, to exercise such Options, but in no event after the Expiration
Date.

(c) Disability of Optionee; Retirement. The Options shall become vested and
exercisable in full on the date the Optionee terminates his/her employment with
the Corporation or a Subsidiary Company or service as a Non-Employee Director
(including for purposes hereof service as an Advisory Director) because of
his/her Disability (provided, however, no such accelerated vesting shall occur
if a Recipient remains employed by or continues to serve as a Director
(including for purposes hereof service as an Advisory Director) of at least one
member of the Employer Group).

 

3



--------------------------------------------------------------------------------

If the Optionee is an Employee and terminates his/her employment with the
Corporation or a Subsidiary Company as a result of Disability or Retirement
without having fully exercised the Options, the Optionee shall have the right,
during the three- year period following such termination due to Disability or
Retirement, to exercise the Options. If the Optionee is a Non-Employee Director
and terminates his/her service as a director (including service as an Advisory
Director) with the Corporation or a Subsidiary Company as a result of Disability
or Retirement without having fully exercised the Options, the Optionee shall
have the right, during the three-year period following such termination due to
Disability or Retirement, to exercise the Options. In no event, however, shall
any Options be exercisable beyond ten years from the date it was granted.

(d) Misconduct; Removal for Cause. Notwithstanding anything to the contrary in
this Agreement: (i) if the Optionee is an Employee and is discharged for cause
as set forth in Section 4.03 of the Plan, any Options not vested on the date of
discharge shall terminate as of the date of discharge unless otherwise
determined by the Committee; and (ii) if the Optionee is a Non-Employee Director
and is removed for cause as set forth in Section 4.03 of the Plan, any
unexercised Options shall terminate as of the effective date of such removal.

(e) Change in Control. The Options shall become vested and exercisable in full
as of the effective date of a Change in Control. If the Optionee terminates
his/her employment or service with the Corporation or a Subsidiary Company
following a Change in Control of the Corporation without having fully exercised
the Options the Optionee shall have the right to exercise the Options during the
remainder of the original ten-year term of the Option from the date of grant.

5. Adjustments and Business Combinations.

(a) General. The number of shares to which the Options relate shall be
proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the effective date of
the Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.

(b) Adjustment for Mergers and Other Corporate Transactions. If, upon a merger,
consolidation, reorganization, liquidation, recapitalization or the like of the
Corporation, the shares of the Corporation’s Common Stock shall be exchanged for
other securities of the Corporation or of another corporation, each Option shall
be converted, subject to the conditions stated herein and in the Plan, into the
right to purchase or acquire such number of shares of Common Stock or amount of
other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
Optionee would have been entitled to purchase or acquire except for such action,
and appropriate adjustments shall be made to the per

 

4



--------------------------------------------------------------------------------

share exercise price of outstanding Options, provided that in each case the
number of shares or other securities subject to the substituted or assumed stock
option and the exercise price thereof shall be determined in a manner that
satisfies the requirements of Treasury Regulation §1.424-1 and the regulations
issued under Section 409A of the Code so that the substituted or assumed option
is not deemed to be a modification of the outstanding Options. Notwithstanding
any provision to the contrary herein, the term of any Option granted hereunder
and the property which Optionee shall receive upon the exercise or termination
thereof shall be subject to and be governed by the provisions regarding the
treatment of any such Options set forth in a definitive agreement with respect
to any of the aforementioned transactions entered into by the Corporation to the
extent any such Option remains outstanding and unexercised upon consummation of
the transactions contemplated by such definitive agreement.

(d) Binding Nature of Adjustments. Adjustments under this Section 5 will be made
by the Committee, whose determination as to what adjustments, if any, will be
made and the extent thereof will be final, binding and conclusive. No fractional
shares will be issued pursuant to the Options on account of any such
adjustments.

6. Non-Guarantee of Employment. Nothing in the Plan or in this Agreement shall
confer on an individual any legal or equitable right against the Corporation or
the Committee, except as expressly provided in the Plan or this Agreement.
Nothing in the Plan or in this Agreement shall: (a) constitute an inducement,
consideration, or a contract for employment or service between an individual and
the Corporation or the Bank; (b) confer any right on an individual to continue
in the service of the Corporation or the Bank; or (c) interfere in any way with
the right of the Corporation or the Bank to terminate such service at any time
with or without cause or notice, or to increase or decrease compensation for
such service.

7. No Rights as Stockholder. The Optionee shall not have any of the rights of a
stockholder with respect to the shares of Common Stock that may be issued upon
the exercise of the Options (including, without limitation, any rights to
receive dividends or noncash distributions with respect to such shares) until
such shares of Common Stock have been issued to him or her upon the due exercise
of the Options. No adjustment shall be made for dividends or distributions or
other rights for which the record date is prior to the date such certificate or
certificates are issued.

8. Nonqualified Nature of the Options. The Options are not intended to qualify
as incentive stock options within the meaning of Code section 422, and this
Agreement shall be so construed. Optionee acknowledges that, upon exercise of
the Options, Optionee will recognize taxable income in an amount equal to the
excess of the then Fair Market Value of the shares received upon exercise of the
Options over the Exercise Price and must comply with the provisions of Section 9
of this Agreement with respect to any tax withholding obligations that arise as
a result of such exercise. Optionee further acknowledges that if it is
determined that the Exercise Price is less than the fair market value of a share
of Common Stock on the date the Options are granted, the Optionee may be
required to recognize taxable income under Section 409A of the Code prior to the
exercise of the options. Optionee should consult his or her own tax advisor
concerning the tax consequences of the grant of the Options.

 

5



--------------------------------------------------------------------------------

9. Withholding of Taxes.

(a) In General. At the time the Options are exercised in whole or in part, or at
any time thereafter as requested by the Corporation, the Optionee hereby
authorizes withholding from payroll or any other payment of any kind due the
Optionee and otherwise agrees to make adequate provision for foreign, federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the Options (including, without limitation, upon a disqualifying
disposition with the meaning of Code section 421(b)). The Corporation may
require the Optionee to make a cash payment to cover any withholding tax
obligation as a condition of exercise of the Options. If the Optionee does not
make such payment when requested, the Corporation may refuse to issue any stock
certificate under the Plan until arrangements satisfactory to the Administrator
for such payment have been made.

(b) Means of Payment. The Committee may, in its sole discretion, permit the
Optionee to satisfy, in whole or in part, any withholding tax obligation which
may arise in connection with the Options by any of the following means or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Corporation to deduct any such tax obligations from any payment of any kind
otherwise due to the Optionee; (iii) authorizing the Corporation to withhold
shares of Common Stock otherwise issuable to the Optionee pursuant to the
exercise of the Options; or (iv) delivering to the Corporation unencumbered
shares of Common Stock already owned by the Optionee.

10. Regulatory Compliance; Forfeiture. Subject to the terms of the Plan, the
grant of Options made hereby are subject to applicable rules, policies and
regulations promulgated by regulatory bodies (“Regulators”) with jurisdiction
over the Corporation and its Subsidiary Companies. In accordance with such
policies and regulations, the Options granted hereby may be required by
Regulators to be exercised or forfeited in the event the Corporation or its
Subsidiary Companies, including the Bank, does not maintain certain capital
levels or as otherwise ordered or directed by the Regulators.

11. The Corporation’s Rights. The existence of the Options shall not affect in
any way the right or power of the Corporation or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation, or any issue of bonds, debentures, preferred
or other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Corporation, or any sale or transfer of all or any part of
the Corporation’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

12. Optionee. Whenever the word “Optionee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Committee, to apply to the estate, personal representative
or beneficiary to whom the Options may be transferred by will, by the laws of
descent and distribution, or pursuant to a transfer under Section 8.05 of the
Plan as set forth in Section 13 hereof , the word “Optionee” shall be deemed to
include such person.

 

6



--------------------------------------------------------------------------------

13. Transferability of Options. The Options are not transferable other than by
will or the laws of descent and distribution. During the lifetime of the
Optionee, the Options may be exercised only by the Optionee, by such permitted
transferees or, during the period the Optionee is under a legal disability, by
the Optionee’s guardian or legal representative. Notwithstanding the foregoing,
however, the Optionee may transfer the Options to his/her immediate family or to
a duly established trust for the benefit of one or more of these individuals in
accordance with Section 8.05 of the Plan. Options so transferred may thereafter
be transferred only to the Optionee or to an individual or trust to whom the
Optionee could have initially transferred the Option pursuant to Section 8.05 of
the Plan; Options which are so transferred shall be exercisable by the
transferee according to the same terms and conditions as applied to the
Optionee. Except as provided above, the Options may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process.

14. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to the Optionee at the address
contained in the records of the Corporation, or addressed to
                    , care of the Corporation for the attention of its Secretary
at its principal office or, if the receiving party consents in advance,
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.

15. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the parties with respect to the Options granted hereunder. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Options granted hereunder shall be void and ineffective for all purposes.

16. Amendment. This Agreement may not be modified, except as provided in the
Plan or in a written document signed by each of the parties hereto.

17. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. In the event of
any ambiguity in this Agreement or any matters as to which this Agreement is
silent, the Plan shall govern. A copy of the Plan is available upon request to
the Administrator.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, other than the conflict of
laws principles thereof.

19. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer as of the date first above written.

 

  Carroll Bancorp, Inc.   By:  

 

  Print Name:  

 

  Title:  

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and the Plan and agrees to be bound by all of the provisions set forth
in such documents.

 

  OPTIONEE: DATE:                       

 

  Print Name:  

 

 

8



--------------------------------------------------------------------------------

EXERCISE FORM

Carroll Bancorp, Inc.

1321 Liberty Road

Sykesville, MD 21784

Gentlemen:

I hereby exercise, to the extent indicated below, the Options granted to me on
                    , by Carroll Bancorp, Inc. (the “Company”), subject to all
the terms and provisions thereof and of the Carroll Bancorp, Inc. 2011 Stock
Option Plan (the “Plan”), and notify you of my desire to purchase         
incentive shares and          non-qualified shares of Common Stock of the
Corporation at a price of $             per share pursuant to the exercise of
said Options.

 

Payment Amount: $                         Date:                        

 

   Optionee Signature    Received by Carroll Bancorp, Inc. on   

 



--------------------------------------------------------------------------------

Broker Information:

 

Firm Name

 

Contact Person

 

 

Broker Address

 

 

City, State, Zip Code

 

 

 

 

Phone Number

 

 

 

 

Broker Account Number

 

 

Electronic Transfer Number: